December 1, 2009 PROSPECTUS Burnham Financial Industries Fund Class I THE BURNHAM FAMILY OF FUNDS As with all mutual funds, the Securities and Exchange Commission does not approve or disapprove these shares or say whether the information in this prospectus is truthful or complete. It is a criminal offense for anyone to inform you otherwise. [BURNHAM INVESTORS TRUST LOGO] [LOGO] TABLE OF CONTENTS THE FUNDS Profiles of the principal strategies and risks of the fund Burnham Financial Industries Fund …………… 1 THE INVESTMENT ADVISER …………… 10 YOUR ACCOUNT Instructions and information on investing in the funds How To Buy Shares …………… 12 How To Exchange And Redeem Shares …………… 14 Transaction Policies …………… 15 Tax Considerations And Distributions …………… 18 FINANCIAL HIGHLIGHTS Fund Performance Data Burnham Financial Industries Fund …………… 21 WHERE TO GET MORE INFORMATION …………… BACK COVER Each of the Burnham funds has its own risk profile, so be sure to read this prospectus carefully before investing in any of the funds. Mutual funds are not bank accounts and are neither insured nor guaranteed by the FDIC or any other government agency. An investment in any mutual fund entails the risk of losing money. THE BURNHAM FAMILY OF FUNDS Burnham Asset Management Corporation (the “adviser”) and Burnham Securities Inc. (the “distributor”) were founded in 1989. Burnham Investors Trust (the “Trust”) offers flexibility to investors. All the funds of the Trust share Burnham’s fundamental philosophy of prudent investment and risk management. No dealer, sales representative, or any other person has been authorized to give any information or to make any representations, other than those contained in this prospectus and in the related statement of additional information (the “SAI”), in connection with the offer contained in this prospectus.If given or made, such other information or representations must not be relied upon as having been authorized by the funds or the distributor.This prospectus and the related SAI do not constitute an offer by the funds or by the distributor to sell shares of the funds to or to buy shares of the funds from any person to whom it is unlawful to make such an offer. BURNHAM FINANCIAL INDUSTRIES FUND TICKER SYMBOL BMFIX (Class I) SUBADVISER Mendon Capital Advisors Corp. is a registered investment adviser incorporated in the State of Delaware. The subadviser has been providing investment advisory services that focus on the financial services industry since 1996 and has served as the fund’s sub-adviser since its inception in 2004. [GRAPHIC OMITTED] PORTFOLIO MANAGER Anton Schutz has had primary day-to-day responsibility for the fund’s portfolio since its inception in 2004.Mr. Schutz is the President of Mendon Capital Advisors Corp.The SAI provides additional information about the portfolio manager’s compensation, other accounts under management and ownership of securities in the fund. IS THIS FUND FOR YOU? Burnham Financial Industries Fund is best suited for investors who: - Are investing for the long-term - Believe that the financial services sector offers attractive long-term growth opportunities - Wish to increase their exposure to the financial services sector - Seek potentially more rapid capital growth than might be achieved in a sector-diversified fund - Are comfortable with increased price volatility The fund may not be appropriate for investors who: - Are worried about the possibility of sharp price swings and market declines - Are interested in earning current income - Do not wish to invest in a concentrated portfolio of financial services companies - Are not investing for the long-term The fund’s goal is non-fundamental and may be changed without shareholder approval upon 60 days’ prior notice. THE FUND SEEKS CAPITAL APPRECIATION. MAIN STRATEGIES The fund pursues its goal by investing at least 80% of its assets in the common stocks of U.S. companies of any market capitalization that are in the financial services sector.(The Burnham Financial Services Fund, information about which can be found in the funds’ prospectus dated May 1, 2009, invests primarily in financial services companies that have market capitalizations of less than $8.0 billion.Accordingly, the average market capitalization of the Burnham Financial Services Fund’s portfolio is expected to be lower than the average market capitalization of this fund’s portfolio.)The fund considers all of the following as part of the financial services sector: - Regional and money center banks - Insurance companies 1 - Home, auto and other specialty finance companies - Securities brokerage firms and electronic trading networks - Investment management and advisory firms - Publicly traded, government-sponsored financial intermediaries, such as Fannie Mae or Freddie Mac - Thrift and savings banks - Financial conglomerates - Foreign financial service companies - Electronic transaction processors for financial services companies - Real estate investment trusts - Depository institutions - Any company that derives at least 50% of its revenues from doing business with financial services companies, such as financial software companies HOW THE FUND SELECTS SECURITIES In selecting stocks, the fund’s manager uses a combination of growth and value strategies. The manager seeks growth stocks of companies with the following characteristics: - Capable management - Attractive business niches - Sound financial and accounting practices - Demonstrated ability to sustain growth in revenues, earnings and cash flow The manager also looks for opportunities to purchase value stocks of companies that appear to be: - Undervalued based on their balance sheets or individual circumstances - Temporarily distressed - Poised for a merger or acquisition The fund may invest in companies of all sizes of market capitalization. The fund generally intends to invest in U.S. companies and U.S. dollar-denominated securities issued by non-U.S. companies (such as depositary receipts), but it may also invest up to 15% of its total assets in non-U.S. dollar-denominated securities issued by non-U.S. companies.The fund may also invest in IPOs. The manager constructs the fund’s portfolio using both a top-down and bottom-up analysis.Examples of top-down analysis include the study of interest rates, credit trends and other macroeconomic factors that broadly affect the financial services sector.Examples of bottom-up analysis include industry screens, sell-side company research reports, company models and other fundamental research that are used to construct the fund’s portfolio on a stock-by-stock basis.In addition to its own fundamental research, the manager relies on a broad information network to gather data and to find potential investments.This network includes buy-side and sell-side research analysts, portfolio managers of both mutual funds and hedge funds, management teams at companies and other industry contacts.Using both a top-down and bottom-up analysis, the manager attempts to identify how various financial services sub-sectors and the individual companies therein will move in reaction to market events.Every potential investment is evaluated by weighing its potential for gain against its associated risks.Because of the way the manager constructs the fund’s portfolio, there may be times when the fund’s investments are focused in one or more financial services sub-sectors and/or a limited number of regions of the U.S. The fund may use futures and options on securities, indices and other derivatives to hedge against market changes or as a substitute for securities transactions.The fund may use derivatives (a type of instrument whose value is determined by reference to the value or the change in value of one or more securities, indices or other financial instruments)to hedge against market changes or as a substitute for securities transactions. It may also use derivatives in attempts to profit from anticipated market and security movements.The fund expects that its primary investments in derivatives will be in written covered call options. The fund may take “short” positions (i.e., sell “short”) in securities of companies believed to be overvalued, with a maximum short exposure limit of 25%. The fund generally makes money if the value of the security when repurchased 2 by the fund is less than its value when the fund sold the security short. When the fund sells a security short, it borrows a security it does not own from a third party and sells it at the then current market price. The fund is then obligated to buy the security on a later date so that it can return the security to the lender.Until the fund replaces the borrowed security, it will maintain collateral daily in a segregated account, as required by law.The fund is also required to repay the lender the dividends or interest that accrue on the stock during the period of the loan. Selling short may be used to hedge the fund’s long portfolio in periods of market decline and to seek to take advantage of negative information about companies gained from the manager’s research. A strategy involving selling a particular security short is separate and distinct from a strategy of buying and then selling the underlying security itself. OTHER INVESTMENTS The fund may invest up to 20% of its total assets in: - Companies outside the financial services sector - Debt securities of any maturity, duration, or credit rating (including junk bonds) from any government or corporate issuer, U.S. or foreign Under normal conditions, the fund intends to remain fully invested with only minimal investments in cash or short-term debt instruments. In extraordinary circumstances, the fund may invest extensively in cash or short-term investment-grade debt securities. In such circumstances, the fund would be assuming a temporary defensive position and would not be pursuing its primary goal. In pursuing its investment objective, the manager may from time to time purchase securities that do not meet its normal investment criteria, as described above, when it perceives an unusual opportunity for potential gain.These special situations might arise when the manager believes a security could increase in value for a variety of reasons, including a change of management, an extraordinary corporate event, or a temporary imbalance in the supply of, or demand for, the securities. The fund may lend its portfolio securities to further enhance investment returns. These loans are secured by the delivery to the fund of cash collateral, which may be invested in short-term debt securities and money market funds. {Sidebar} Call Options The Fund Collects a Premium.
